Case 8:19-cv-00710-MSS-TGW Document 312 Filed 08/02/21 Page 1 of 2 PageID 9541




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

 UMG RECORDINGS, INC., et al.,

       Plaintiffs,

 v.                                                 Case No: 8:19-cv-710-MSS-TGW

 BRIGHT HOUSE NETWORKS,
 LLC,

       Defendant.


                                       ORDER

       THIS CAUSE comes before the Court sua sponte. The mediator selected by the

 Parties, Peter J. Grilli, is no longer conducing mediation conferences. Accordingly, it

 is hereby ORDERED as follows:

       1. The Court appoints the Honorable S. James Otero (Ret.) of JAMS to serve

           as mediator in this case.

       2. The Parties shall jointly confer with Judge Otero’s case manager, Ms. Anne

           Lieu, to schedule a mediation date. Ms. Lieu can be reached by telephone at

           (213) 253-9706 and by email at alieu@jamsadr.com. Within twenty-one

           (21) days of the date of this Order, the Parties shall file a written notice

           informing the Court of the Parties’ mediation date.

       3. The Undersigned is recommending, with the presiding judge’s consent, that

           this case be globally mediated with Warner Records et al. v. Charter
Case 8:19-cv-00710-MSS-TGW Document 312 Filed 08/02/21 Page 2 of 2 PageID 9542




          Communications, Inc., No. 1:19-cv-00874-RBJ-MEH (D. Colo.), in

          coordination with Judge Hegarty if deemed appropriate.

       DONE and ORDERED in Tampa, Florida, this 2nd day of August 2021.




 Copies furnished to:
 Judge R. Brooke Jackson
 Judge Michael E. Hegarty
 Counsel of Record
 Any pro se party




                                       -2-
